Title: From James Madison to William Eustis, 28 September 1814
From: Madison, James
To: Eustis, William


        
          Dear Sir
          Sepr. 28. 1814
        
        We have just recd an Envoy from the new Sovereign of the U. Netherlands, & wish to cultivate useful relations between the 2 Countries, by a prompt return of the Civility. Will you permit me to name you to the Senate, for the purpose of counterplacing him? It will be very convenient to receive an early answer, & if my wishes should be gratified, that you be ready for an early departure for your destination.
        
          J.M.
        
      